Exhibit 10.1 SIGNATURE PAGE TO THE SUBSCRIPTION AGREEMENT By executing this Signature Page, the undersigned hereby executes, adopts and agrees to all terms, conditions and representations of this Subscription Agreement and acknowledges all requirements are met by the purchaser to purchase shares in the Company. Number of Shares Subscribed at $0.05 per Share: Aggregate Purchase Price: $ Type of ownership: Individual Joint Tenants Tenants by the Entirety Tenants in Common Subscribing as Corporation or Partnership Other IN WITNESS WHEREOF, the undersigned Purchaser has executed this Signature Page this day of , 201_. Exact Name in which Shares are tobe Registered Exact Name in which Shares are tobe Registered Signature Signature Print Name Print Name Tax Identification Number Tax Identification Number Or Social Security Number Or Social Security Number Mailing Address Mailing Address Residence Phone Number Residence Phone Number Work Phone Number Work Phone Number E-Mail Address E-Mail Address 1 ACCEPTANCE OF SUBSCRIPTION HEALTH DIRECTORY INC. hereby accepts the subscription of Shares as of the day of , 201_. HEALTH DIRECTORY INC. By: Name: Title: 2 Exhibit I to Subscription Agreement DEFINITION OF "ACCREDITED INVESTOR" WITHIN THE MEANING OF REGULATION D An accredited investor means any person who comes within any of the following categories, or whom the Company reasonably believes comes within any of the following categories, at the time of the sale of the Shares to that person: (i) any bank as defined in Section 3(a)(2) of the Securities Act or any savings and loan association or other institution as defined in Section 3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary capacity; any broker dealer registered pursuant to Section 15 of the Exchange Act; any insurance company as defined in Section 2(13) of the Securities Act; any investment company registered under the Investment Company Act of 1940 or a business development company as defined in Section 2(a)(48) of that act; any Small Business Investment Company licensed by the U.S., Small Business Administration under Section 301 (c) or (d) of the Small Business Investment Act of 1958; any plan established and maintained by a state, its political subdivisions, or any agency or instrumentality of a state or its political subdivisions, for the benefit of its employees, if such plan has total assets in excess of $5,000,000; any employee benefit plan within the meaning of the Employee Retirement Income Security Act of 1974, if the investment decision is made by a plan fiduciary, as defined in Section 3(21) of such act, which is either a bank, savings and loan association, insurance company, or registered investment adviser, or if the employee benefit plan has total assets in excess of $5,000,000, or, if a self-directed plan, with investment decisions made solely by persons that are accredited investors; (ii)any private business development company as defined in Section 202(a)(22) of the Investment Advisers Act of 1940; (iii) any organization described in Section 501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or similar business trust, or partnership, not formed for the specific purpose of acquiring the securities offered, with total assets in excess of $5,000,000; (iv)any of the directors or executive officers of the Company; (v)any natural person whose individual net worth, or joint net worth with that person's spouse, at the time of investment in the Common Stock, exceeds $250,000; (vi) any natural person who had an individual income in excess of $250,000 in each of the two most recent years or joint income with that person's spouse in excess of $300,000 in each of those years and has a reasonable expectation of reaching that same income level in the current year; (vii) any trust with total assets in excess of $5,000,000, not formed for the specific purpose of acquiring the Common Stock, whose purchase is directed by a sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D; or (viii)any entity in which all of the equity owners are accredited investors. 3 Exhibit II to Subscription Agreement PURCHASER QUESTIONNAIRE FOR INDIVIDUALS Purpose of this Questionnaire. Shares of Health Directory Inc., a Nevada Corporation (the "Company'), are being offered without registration under the Securities Act of 1933, as amended (the "Securities Act"), or the securities laws of certain states, in reliance on the private offering exemption contained in Rule 506 of the Securities Act and on Regulation D or Regulation S of the Securities and Exchange Commission, and in reliance on similar exemptions under certain applicable state laws. The purpose of this Purchaser Questionnaire is to assure the Company that the proposed purchaser meets the standards imposed for the application of such exemptions including, but not limited to, whether the proposed purchaser qualifies as an "accredited investor" as defined in Rule 501 under the Act or a “sophisticated investor” as defined in Rule 506 under the Act, your answers will at all times be kept strictly confidential. However, by signing this purchaser Questionnaire you agree that the Company may present this Purchaser Questionnaire to such parties as the Company may deem appropriate if called upon under the law to establish the availability of any exemption from registration of the private placement or if the contents hereof are relevant to any issue in any action, suit or proceeding to which the Company is a party or by which it may be bound. The undersigned realizes that this Purchaser Questionnaire does not constitute an offer by the Company to sell shares but is a request for information. THE COMPANY WILL NOT OFFER OR SELL SHARES TO ANY INDIVIDUAL WHO HAS NOT FILLED OUT, AS THOROUGHLY AS POSSIBLE, A PROSPECTIVE PURCHASER QUESTIONNAIRE. Instructions: One (1) copy of this Questionnaire should be completed, signed, dated and delivered to: Health Directory Inc. Attn:Humaira Haider 5806 Falls Gate Court Falls Church, VA 22041 Please contact the Company at 1 , if you have any questions with respect to the Questionnaire. PLEASE ANSWER ALL QUESTIONS. If the appropriate answer is "None" or "Not Applicable," so state. Please print or type your answers to all questions. Attach additional sheets if necessary to complete your answers to any item. 4 I.General Information: Name: Date of Birth: Residence Address: Business Address: Home Telephone No.: Business Telephone No: E-mail Address: Preferred Mailing Address: Businessor Home (check one) Social Security Number: Marital Status: II.Financial Condition: 1.Did your individual annual income during each of 2008 and 2009 exceed $250,000 and do you reasonably expect your individual annual income during 2010 to exceed $250,000? Yes No 2.Did your joint (with spouse) annual income during each of 2008 and 2009 exceed $300,000 and do you reasonably expect your individual annual income during 2010 to exceed $300,000? Yes No 3.Does your individual or joint net worth exceed $250,000? Yes No By signing this Questionnaire I hereby confirm the following statements: (a)I am aware that the offering of Common Stock will involve securities that are not transferable and for which no market exists, thereby requiring my investment to be maintained for an indefinite period of time. (b)I acknowledge that any delivery to me of the Memorandum relating to the Shares of Common Stock prior to the determination by the Company of my suitability as an investor, shall not constitute an offer of such Shares until such determination of suitability shall be made, and I agree that I shall promptly return the Memorandum to the Company upon request. 5 (c)My answers to the foregoing questions are, and were on any date (if any) that I previously subscribed for Shares in the Company, true and complete to the best of my information and belief and were true on any date that I previously as of, and I will promptly notify the Company of any changes in the information I have provided. Executed: Date: (Printed Name) Place: (Signature) (Printed Name of Joint Subscriber) 6
